                                                    U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007



                                                    July 28, 2020

By ECF

Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

           Re:    United States v. Victor Alvarez, No. 93 Cr. 181 (LGS)

Dear Judge Schofield:

        I write pursuant to the Court’s July 28, 2020 order (Dkt. 1182). Having considered the
defendant’s July 24, 2020 letter (Dkt. 1176) and conferred with the U.S. Probation Office
(“Probation”), the Government modifies the language of three of the Proposed Conditions
requested in the Government’s application (Dkt. 1169). Specifically, the Government modifies
the Mental Health Condition to clarify, among other things, that the Government is not presently
seeking that the defendant be involuntarily medicated. Additionally, the Government modifies
what was previously termed the Residential Reentry Center Condition, and what is now termed
the Residence Condition, to clarify, among other things, that, in the first instance and with
Probation’s approval, the defendant may reside somewhere other than a Residential Reentry
Center. Finally, the Government modifies the Home Confinement with GPS Condition to reflect
some of the just-described modifications to the Residence Condition, and to clarify, among other
things, that the defendant’s demonstrated adherence to the conditions of supervision could result
in Probation’s exercising its discretion to relax some of the strictures of supervision.

       For completeness, the Government sets forth here the full list of Proposed Conditions:

   1. The defendant must participate in a Risk Assessment and Mental Health Evaluation
      approved by Probation. As part of this process, the defendant must participate in polygraph
      or similar deception tests as directed by Probation. In addition, the defendant must adhere
      to any treatment plan generated by the Risk Assessment and Mental Health Evaluation,
      including by taking any medication prescribed as part of any such treatment plan. If the
      defendant does not adhere to the treatment plan generated by the Risk Assessment and
      Mental Health Evaluation, Probation may request the Court’s intervention to secure a
      higher level of care. The defendant must contribute to the cost of services rendered based
      on his ability to pay and the availability of third-party payments. The Court authorizes the
      release of available psychological and psychiatric evaluations and reports, including the
      Presentence Investigation Report, to and from any healthcare provider concerning the
      defendant. (The “Mental Health Condition.”)
2. The defendant must submit for Probation’s approval a proposed residence, which may
   include a shelter. If the defendant is removed from any shelter for failing to abide by shelter
   rules or for his misbehavior, the defendant may be ordered, at Probation’s discretion, to
   reside in a Residential Reentry Center for a period up to 12 months, during which time the
   defendant would not be permitted to leave the facility except for work, healthcare
   appointments, religious observances, or other acceptable reasons as approved by Probation.
   The defendant would be required to abide by all the rules and regulations of the Residential
   Reentry Center, which could include a subsistence payment to the facility based upon
   income earned. (The “Residence Condition.”)

3. The defendant must be monitored by active GPS monitoring for a period of 12 months,
   including any period during which the defendant is residing in a Residential Reentry Center
   pursuant to the Residence Condition, and must abide by all technology requirements. The
   defendant must pay all or part of the costs of participation in the location monitoring
   program as directed by the Court and Probation. The selected form of location monitoring
   technology must be utilized to monitor the following restrictions on the defendant’s
   movement in the community as well as other Court-imposed conditions of release: The
   defendant is restricted to his residence at all times except for employment; education;
   religious services; medical, substance abuse, or mental health treatment; attorney visits;
   Court appearances; Court-ordered obligations; or other activities as preapproved by
   Probation. Should the defendant demonstrate continued compliance with the terms of
   supervision, Probation may, in its discretion, relax the defendant’s restrictions to his
   residence as warranted. (The “Home Confinement with GPS Condition.”)

4. The defendant must possess or have access to, as arranged by Probation, a telephone that
   will allow videoconferencing with Probation. (The “Videoconferencing Condition.”)

5. The defendant shall participate in a deradicalization program under the supervision of
   Probation. (The “Deradicalization Condition.”)

6. The defendant must submit his person, residence, place of business, vehicle, and any
   property or computers (as defined in 18 U.S.C. § 1030(e)(1)), electronic communications,
   data storage devices and/or other media under his control to a search on the basis that the
   probation officer has reasonable belief that contraband or evidence of a violation of the
   conditions of release may be found. The search must be conducted at a reasonable time
   and in reasonable manner. Failure to submit to a search may be grounds for revocation.
   The defendant shall inform any other residents that the premises may be subject to search
   pursuant to this condition. (The “Search Condition,” and, collectively, the “Proposed
   Conditions.”)




                                              2
       I have conferred with defense counsel, who has represented that, at this time, the defendant
continues to object to the Proposed Conditions.

                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     Acting United States Attorney


                                             By:
                                                     Samuel P. Rothschild
                                                     Assistant United States Attorney
                                                     (212) 637-2504

cc: Carla Sanderson, Esq. (by ECF)

   Probation Officer Michael P. Nicholson (by email)




                                                3
